Citation Nr: 9925896	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  93-14 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to benefits on account of 
permanent incapacity for self-support of the deceased 
veteran's child, [redacted], prior to the child's 18th 
birthday, on February [redacted], 1981.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active duty from March 1953 to January 1955.  
The veteran's son, [redacted], was born in February 1963.  The 
veteran died in March 1983.  A March 1989 decision of the 
Board of Veterans' Appeals (Board) determined that [redacted] was 
not permanently incapable of self-support prior to reaching 
his 18th birthday and, accordingly, entitlement to Department 
of Veterans Affairs (VA) benefits as a "child" was denied.

Since September 1990, the appellant, who is the veteran's 
daughter and [redacted]'s sister, filed a claim on his behalf, 
acting as "next friend" under 38 C.F.R. § 20.301(b), and 
submitted various documents, seeking to reopen a claim for 
benefits for [redacted] as a "child" of the veteran on the basis 
of permanent incapacity for self-support prior to reaching 
age 18.  November 1990, October 1992, and April 1993 
decisions of the San Juan, Puerto Rico, Regional Office (RO) 
appear to treat the additional evidence as reopening the 
claim for benefits for helpless child status. 

Upon a review of the procedural history of this case, the 
Board determined that the appellant has submitted documents 
attempting to reopen a claim in which a final decision has 
been entered, in view of the Board's March 1989 decision on 
the issue of whether [redacted] was permanently incapable of self-
support prior to reaching his 18th birthday, as well as the 
RO's subsequent unappealed rating decision of November 1990 
on the same issue.  Accordingly, the Board remanded the case 
in April 1995, in order to have the RO adjudicate whether the 
appellant had submitted new and material evidence to reopen a 
claim on the underlying issue of entitlement to benefits on 
account of permanent incapacity for self-support of the 
deceased veteran's child, [redacted], prior to the child's 18th 
birthday, February [redacted], 1981.

The RO entered a decision in May 1998 which determined that 
the appellant had not submitted new and material evidence to 
reopen the claim on the underlying issue.  Thereafter, the 
case was returned to the Board for continuation of appellate 
review.


FINDINGS OF FACT

1.  In a determination of March 1989 the Board found that 
[redacted] was not permanently incapable of self-support prior to 
reaching his 18th birthday.  

2.  A November 1990 unappealed rating decision of the RO was 
the last final disallowance on the issue of entitlement to 
benefits on account of permanent incapacity for self-support 
of the deceased veteran's child, [redacted], prior to the child's 
18th birthday, on February [redacted], 1981.

3.  Evidence submitted subsequent to the RO's November 1990 
decision is so significant by itself or in connection with 
other evidence previously submitted that it must be 
considered in order to fairly decide the claim.

4.  The appellant has submitted evidence sufficient to 
justify a belief by a fair and impartial witness that her 
claim is plausible.



CONCLUSIONS OF LAW

1.  The November 1990 decision of the RO denying entitlement 
to benefits on account of permanent incapacity for self-
support of the deceased veteran's child, [redacted], prior to the 
child's 18th birthday, on February [redacted], 1981, is final.  
38 U.S.C.A. §§ 5107, 7105 (West 1991).

2.  Evidence submitted since the RO's adverse determination 
is new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The appellant has submitted a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable legal criteria, an unappealed decision of 
the RO is final.  38 U.S.C.A. § 7105 (West 1991).  However, a 
claim may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  The 
November 1990 RO rating decision was the last final 
disallowance of the claim.  Accordingly, the question now 
before the Board is whether new and material evidence, 
warranting a reopening of the appellant's claim, has been 
added to the record since the RO's denial.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(which overruled the legal test previously used to determine 
the "materiality" element of the new and material evidence 
test) now requires a three-step process for reopening claims.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  
Under the new Elkins test, the VA must first determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening the VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the VA may then proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been fulfilled.

Under applicable criteria, the term "child" includes an 
unmarried person who, before reaching the age of 18 years, 
became permanently incapable of self-support through his or 
her own efforts by reason of physical or mental defects.  
38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. §§ 3.57, 3.356 
(1998).

The evidence of record when the Board entered its March 1989 
decision consisted of the following: a request for approval 
of school attendance for [redacted], dated in April 1983 and filed 
by his mother, along with a claim that he be considered a 
"helpless" child; a private physician's report, dated in 
December 1985; a report of a VA examination performed in 
January 1986; a June 1986 report of psychological testing; 
various medical reports for [redacted], received in June 1986, and 
covering his evaluation or treatment during the period from 
1968 to 1986; copies of school transcripts, received in June 
1986, covering the school terms for 1981-82, 1982-83, and 
1983-84.  Medical records include a report of [redacted]'s 
treatment, from July 30, 1968 to August 13, 1968, signed by 
Dr. Saenz; as well as a report of a Tumor Board, convened in 
February 1971 and attended by Dr. Saenz, which determined 
that [redacted] had a hypothalmic tumor with associated precocious 
puberty.  Dr. Saenz's December 1985 report indicates that 
[redacted] had been unable to continue his studies, since he was 
disabled, after undergoing surgery for a hypothalamic tumor.

The evidence available to the Board revealed that the 
veteran's child, [redacted], reached age 18 in February 1981.  At 
age 8, it was determined that [redacted] had a hypothalmic tumor, 
and he underwent implantation of a shunt.  At age 22, this 
shunt was surgically revised.  IQ testing, performed in 1986, 
several years after [redacted] turned 18 years old, showed that 
his intelligence was in the dull normal range; organic 
involvement was indicated.  Further, the evidence showed that 
his high school grades were below average.  After reviewing 
the record, the Board determined that evidence as to the 
status of the [redacted]'s physical and mental impairments did not 
establish that he was incapable of self-support prior to 
reaching the age of 18.

Added to the record subsequent to the Board's March 1989 
decision was a copy of a September 1990 statement from Carmen 
A. Saenz, M.D.  The physician referred to the tumor of 
[redacted]'s hypothalamus which necessitated surgery for 
implantation of a ventriculo peritoneal valve.  He stated 
that [redacted] did not develop adequately, either physically or 
mentally.  The physician also stated that [redacted] had 
experienced a loss of vision and had recently suffered a 
cerebral embolism, and that the valve had to be replaced.  He 
remarked that [redacted] was now an orphan, and that he found him 
to be totally disabled from working and supporting himself 
independently.

Based on the evidence cited above, the RO entered a decision 
in November 1990 determining that [redacted], the deceased 
veteran's child, did not become permanently incapable of 
self-support prior to his 18th birthday.  The appellant was 
informed of that determination by letter dated in December 
1990.  An appeal was not forthcoming within the one year 
prescribed period.

Evidence added to the record since the November 1990 rating 
decision consists of the following:  some duplicate and some 
additional hospital records of [redacted]'s treatment from January 
1971 to February 1971; clinical records, dated in 1985 and in 
1991, reflecting that [redacted] was status post craniotomy, 
following the revision of a shunt in August 1985; a June 1992 
statement from Dr. Saenz; transcripts of the veteran's grades 
from school terms covering the period from 1978 to 1984; and 
an August 1993 statement from Dr. Saenz.  

In the June 1992 statement, Dr. Saenz related that the [redacted] 
had undergone surgery in childhood because of a tumor of the 
hypothalamus, producing hydrocephaly and necessitating 
placement of a ventriculoperitoneal valve.  He stated 
that,..."it is impossible for [redacted] to study and work, and 
he has therefore been unable to be self-sufficient."  The 
physician also stated that [redacted] had no resources or the 
possibility of doing any kind of work.

According to the August 1993 statement from Dr. Saenz, [redacted] 
had not had adequate physical and sexual development and had 
not been able to finish school, following surgery for a 
hypothalmic tumor.  The physician stated that,..."because of 
his condition, this has made [redacted] completely dependent on 
his parents; he has not been able to sustain a job, both 
parents are deceased now."

The Board's April 1995 remand directed the RO to consider 
whether evidence added to the record since the Board's March 
1989 decision was new and material.  Subsequently, the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) issued its decision 
in Evans, cited above, which specifies that a determination 
as to new and material evidence must be made on all 
additional evidence submitted since the last final 
disallowance of the claim on any basis, not since the last 
final decision on the merits.  Accordingly, the Board's 
inquiry here is directed as to whether new and material 
evidence has been added to the record since the RO's 
unappealed adverse determination of November 1990.

Evidence which was available prior to November 1990, 
particularly the December 1985 statement from Dr. Saenz, 
indicated no more than that the veteran's child was unable to 
continue his studies because of health problems stemming from 
surgery, during childhood, for a hypothalmic tumor.  Indeed, 
transcripts of grades from 1978 to 1981, a 3-year period 
before [redacted] became 18 years old, indicate that, although 
achieving poor grades, [redacted] was, in fact, attending 
secondary school.  Neither the statement from Dr. Saenz nor 
other evidence then of record, indicated that [redacted]'s 
physical or mental impairments, before reaching age 18, 
rendered him incapable of self-support.  

Evidence added to the record since the RO's November 1990 
rating decision is new in that it was not previously of 
record; further, it is not merely duplicative of previously 
assembled evidence.  In particular, June 1992 and August 1993 
statements from Dr. Saenz, [redacted]'s longstanding treating 
physician, indicate that [redacted]'s physical and social 
development was seriously curtailed by the residuals of 
surgery for treatment of the hypothalmic tumor.  In addition, 
the physician went beyond his earlier statement of December 
1985, which was to the effect that the postoperative 
residuals of cranial surgery had left [redacted] unable to 
complete his studies.  In the subsequent statements, Dr. 
Saenz specifically relates that [redacted], because of the tumor 
surgery, was dependent on his parents, unable to hold a job, 
and incapable of self-sufficiency.  

In sum, evidence added to the claims file since the RO's 
November 1990 rating decision is new and material, since it 
is neither cumulative nor redundant and since it bears 
directly and substantially upon the matter under 
consideration.  Accordingly, the appellant's claim is 
reopened.  The Board must now consider whether the 
appellant's reopened claim is well-grounded.

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  Here, the statements from Dr. Saenz, 
discussed above, constitute sufficient  evidence in support 
of the appellant's allegations that [redacted] became incapable of 
self-support before reaching his 18th birthday, to render her 
claim plausible.  Accordingly, the Board finds that she has 
submitted a well-grounded claim.  


ORDER

The claim of entitlement to benefits on account of permanent 
incapacity for self-support of the deceased veteran's child, 
[redacted], prior to the child's 18th birthday, on 
February [redacted], 1981 is reopened and, to this extent, 
the appeal is granted.


REMAND

A well-grounded claims triggers the duty to assist the 
appellant in the development of facts relevant to the claim.  
38 U.S.C.A. § 5107(a) (West 1991).  Here, it remains unclear 
from Dr. Saenz's comments whether his assessment is that 
[redacted] became incapable of self-support prior to February 
1981, when [redacted] became 18 years old, or at some time after 
his 18th birthday.  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO should contact Dr. Saenz.  The 
physician should be requested to state 
specifically whether or not [redacted]'s 
physical and mental defects left him 
incapable of self-support, prior to 
reaching the age of 18.

2.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  If the 
benefit sought on appeal is not granted, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

